1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  7/22/2019. The instant application has claims 1-20 pending. The system and  method for erasing data on an private network based on gesture. There a total of 20 claims.

Allowable Subject Matter
The examiner recommends information regarding zerosiation, where the content on the device including contacts, conversation and keystore being deleted.  And further the conversation that was forwarded from the distribution set is also erased see Specifications Par. 0048-0050. Both of these features needs to be incorporated to overcome  many prior arts that is out there and potentially move towards allowance.

Drawings

The drawing filed on 7/22/2019 has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded 

The Specification Par. 0020 contains hyperlinks that is not permitted
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites an “transit information”. But the specifications does not fully disclose what this is, the closest and only description is found Spec Par. 006. The sensitive user information while the user is flying to an different destination, i.e. during flight, and at the location 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 10 and 20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The base claim 1 and 11 recites an gesture, i.e. moving or shaking a device,  triggering erasure on a private network, but the dependent claim recites an button which cannot be an gesture. That is, button being pressed does not constitute a gesture.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2018/0159841 to Toff in view of US Patent Pub 2020/0327242 to Falk.

Regarding Claim 1, 11, Toff discloses A method of gesture triggered automatic erasure on a private network, comprising: establishing a secure and encrypted private network with one or more profile computing devices(Abstract, private meeting with secret handshake); embedding local information on a first profile within one or more secure objects(Par. 0016, user admittance to private meeting with matched identifier) ; embedding transit information exchanged by the first profile on the private network within one or more secure objects at source and destination(Par. 004 & Par. 0014-0016, private meeting with admittance for access having gesture and identifier & Par. 0025) ; receiving a signal from the first profile computing device(Par. 0016, gesture received by servers).

Toff does not disclose deleting secure objects. However, Falk discloses  automatically deleting one or more of the secure objects with embedded local and transit information from all profile computing devices(Abstract & Par. 0019, erase process ).  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Toff  invention of secure private meeting   


Regarding Claim 2, 12, ,  Toff does not disclose the signal gesture details. However, Falk discloses  the signal is a user defined gesture(Par. 0048-0049, prescribed movement pattern).  


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Toff  invention of secure private meeting   to include gestures in order to provide an simple approach for quick command as taught in Falk see Par. 0031.

Regarding Claim 3, 13,  Toff does not disclose the signal gesture details. However, Falk discloses the gesture includes one or more of the following: any sequence of motions; rolling, circling, shaking, or rotating or rotating side to side the first profile computing device for a given number of times, pressing on the display in one or several places for a given amount of time, moving the first profile computing device in arm it movement, keying alternative password; speaking specific voice commands or a combination of gestures mentioned herein(Par. 0048-0049, movement pattern for milliseconds).  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Toff  invention of secure private meeting   


Regarding Claim 4, 14, ,  Toff does not disclose the signal gesture details. However, Falk discloses the signal is automatically triggered based on a first computing device reaching proximity to a location marker(Par. 0054, movement trajectory).  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Toff  invention of secure private meeting   to include gestures in order to provide an simple approach for quick command as taught in Falk see Par. 0031.

Regarding Claim 5, 15,  Toff does not disclose the signal gesture details. However, Falk discloses the signal is automatically triggered when a time period is lapsed(Par. 0049, movement pattern for time period) .  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Toff  invention of secure private meeting   to include gestures in order to provide an simple approach for quick command as taught in Falk see Par. 0031.




Regarding Claim 7, 17, Toff discloses   The method of claim 6, wherein the signal is automatically triggered on the first profile computing device when the signal is triggered on another profile(Par. 0027, greater than threshold for meeting being blocked).  

Regarding Claim 8, 18, , Toff does not disclose the deleting of data. However, Falk discloses deleting all the secure objects(Abstract & Par. 0019, erase process ).  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Toff  invention of secure private meeting   to include deleting based on gesture in order to protect the data in case on intrusion as taught in Falk see Par. 0019.


Regarding Claim 9, 19,  , Toff does not disclose the deleting of data. However, Falk discloses deleting all the secure objects on all profile computing devices on the private network other than the first profile computing device(Abstract & Par. 0019, erase process ).  



Regarding Claim 10, 20,  Toff discloses  the signal is triggered by a button(Par. 0028, token for additional security)

	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 2006/0055685 to Rimas-Ribikauskas which discloses the pen that uses gestures.

US Patent Pub 2013/0055160 to Yamada which discloses flick gesture for erasing the objects.

US Patent Pub 2018/0164892 to Han which discloses the wrist-wearable device that has accepts gestures for commands.

https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Email: venkatanarayan.perungavoor@uspto.gov